It is ordered that a peremptory writ of mandamus be issued against The Cortland Banking Company commanding it to deliver to relators or to such persons as they may legally designate, by proper *Page 651 
checks or vouchers, all or any part of all funds now in the possession of The Cortland Banking Company of Cortland, Ohio, belonging to the New Bazetta Township Rural School District of Trumbull County, Ohio. (State, ex rel. Grace, v. Howard,Treas., 101 Ohio St. 532, approved and followed.)
Writ allowed.
MARSHALL, C.J., DAY, ALLEN, KINKADE, ROBINSON, JONES and MATTHIAS, JJ., concur.